DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US PGPub No. 2011/0205703) in view of Lavoie (US PGPub No. 2013/0000881), Attlesey (US Patent No. 7,403,392) and Baerd (US PGPub No. 2013/0032314).
Regarding claim 1, Weaver discloses an apparatus comprising:

heat generated by an equipment package (electronics 26) carried by the gimbal;
multiple heat rejection interfaces (surface 142 and walls 194, Fig. 7); and
wherein the heat rejection interfaces of the heat exchanger extend around the heat exchanger (the passages defined by the walls 142 and 194 are around the force air assembly 34) and are configured to reject the heat regardless of a direction in which the gimbal is pointing the equipment package (the heat is rejected by forced air through the passages in the assembly 34, while the gimbal 44 rotates freely, see Fig. 2).
Weaver fails to disclose:
a heat exchanger encircle a multi-axis gimbal;
an inlet configured to receive, from the gimbal, a fluid containing heat generated by an equipment package carried by the gimbal;
multiple heat rejection interfaces configured to reject the heat from the fluid into surrounding air in order to cool the fluid;
an outlet configured to provide, into the gimbal, the cooled fluid from the heat exchanger; and
wherein the heat rejection interfaces of the heat exchanger are configured to reject the heat from the fluid.
Lavoie discloses a heat exchanger (110) encircle a multi-axis gimbal (105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat exchanger encircle a multi-
Attlesey, directed to a liquid cooling for electronics in a sealed case 1, (Figs. 3A-3B) discloses disclose an inlet (44) configured to receive a fluid containing heat generated by an equipment package (dielectric liquid that receives heat from submerged computer components, col. 4, lines 8-15);
multiple heat rejection interfaces (surfaces of the tubes of heat exchangers 3) configured to reject the heat from the fluid into surrounding air in order to cool the fluid (the heated liquid is pumped from the case 1 to the outside heat exchangers 3 to cool by ambient air);
an outlet (48) configured to provide the cooled fluid from the heat exchanger; and
wherein the heat rejection interfaces of the heat exchanger are configured to reject the heat from the fluid (the heat is transferred to the ambient air by the tubes in the heat exchangers 3).
Attlesey also discloses a fan to perform active air cooling of the radiator surface (col. 6, lines 35-36).
Baerd discloses a heat exchanger (22) having an inlet (18B) from the enclosure (12); and an outlet (18C), into the enclosure (12), and the fluid circuit of Beard allows the power module 14 within enclosure to be cooled by the heat exchanger 22.
Therefore, the force air assembly 34 in Weaver may be modified to include the liquid heat exchanger and liquid cooling circuit as taught by Attlesey. Specifically, the air cooling fins 194 of Weaver may be replaced with liquid heat exchangers 3, and piping that allow a liquid which circulates between the internal chamber 24 and heat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an inlet configured to receive, from the gimbal, a fluid containing heat generated by an equipment package carried by the gimbal; multiple heat rejection interfaces configured to reject the heat from the fluid into surrounding air in order to cool the fluid; an outlet configured, into the gimbal, to provide the cooled fluid from the heat exchanger; and wherein the heat rejection interfaces of the heat exchanger are configured to reject the heat from the fluid in Weaver as taught by Attlesey and Baerd in order to provide greater cooling capacity compared to traditional air cooling and to provide a fluid path to cool the heat generating components within the enclosure of the gimbal.
Regarding claim 2
Regarding claim 3, Weaver as modified further discloses wherein the heat exchanger further comprises: top (116) and bottom rings (118, see Fig. 5 of Weaver) extending around the heat exchanger, the fluid passages positioned within the top and bottom rings (the headers are provided in the air passage within the rings 116 and 118); and
multiple stiffeners (walls 148 and 120, see Fig. 7 of Weaver) coupled to the top and bottom rings (116 and 118), the stiffeners configured to resist twisting or torsion of the heat exchanger (the walls 148 and 120 enclose the heat exchangers 3 as modified so that the twisting or torsion of the heat exchangers can be prevented).
Regarding claim 5, Weaver as modified further discloses wherein each of the stiffener is configured to be coupled to the gimbal (the walls 148 and 120; and gimbal 44 are all connected and assembled).
Regarding claim 19, Weaver discloses a method comprising:
positioning a heat exchanger (force air assembly 34) to a multi-axis gimbal (turret unit 70 shown in Fig. 3);
coupling the heat exchanger to the multi-axis gimbal (70);
wherein the heat exchanger comprises multiple heat rejection interfaces (surface 142 and walls 194, Fig. 7); and
wherein the heat rejection interfaces of the heat exchanger extend around the heat exchanger (the passages defined by the walls 142 and 194 are around the force air assembly 34) and are configured to reject the heat regardless of a direction in which the gimbal is pointing the equipment package (the heat is rejected by forced air through the passages in the assembly 34, while the gimbal 44 rotates freely, see Fig. 2).
Weaver fails to disclose:
positioning a heat exchanger to encircle a multi-axis gimbal;
coupling an inlet of the heat exchanger to receive, from the gimbal, a fluid containing heat generated by an equipment package carried by the gimbal;
coupling an outlet of the heat exchanger to provide, into the gimbal, the fluid from the heat exchanger;
wherein the heat exchanger comprises multiple heat rejection interfaces configured to reject the heat from the fluid into surrounding air in order to cool the fluid; and
wherein the heat rejection interfaces of the heat exchanger are configured to reject the heat from the fluid.
Please see the teachings of Lavoie in claim 1 for the heat exchanger encircling a multi-axis gimbal; and Attlesey and Baerd in claim 1 for the liquid cooled cooling circuit with heat exchanger that has a fluid path from and into the gimbal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat exchanger encircle a multi-axis gimbal in Weaver as taught by Lavoie in order to maximize available heat transfer area over the cylindrical wall in Weaver for greater heat exchange efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided: coupling an inlet configured to receive a fluid containing heat generated by an equipment package carried by the gimbal; multiple heat rejection interfaces; coupling an outlet configured to provide the cooled fluid from the heat exchanger; and wherein heat exchanger comprises multiple 
Regarding claim 20, Weaver as modified further discloses wherein:
the heat exchanger further comprises top and bottom rings extending around the heat exchanger and multiple stiffeners coupled to the top and bottom rings (see rejection of claim 3 above); and
coupling the heat exchanger to the multi-axis gimbal comprises coupling each stiffener to an azimuth yoke of the gimbal (walls 148 and 120 are all coupled to the azimuth gimbal 84 in the assembly).
Regarding claim 21, Weaver as modified further discloses wherein:
the heat exchanger further comprises first and second portions (the heat exchanger assembly 3 of Attlesey has two sections with connection 46); and coupling the heat exchanger to the multi-axis gimbal comprises coupling the first and second portions to elevation covers of the gimbal (the heat exchangers 3 of Attlesey are enclosed in the air channel so they are all coupled to the elevation gimbal 86 in the assembly).

Claims 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US PGPub No. 2011/0205703) in view of Lavoie (US PGPub No. 2013/0000881) and Attlesey (US Patent No. 7,403,392) as applied to claim 1 above, and further in view of Higgins (US Patent No. 1,937,343).
Regarding claim 4, Weaver as modified fails to disclose one or more intermediate plates positioned between the top and bottom rings, the one or more intermediate plates dividing the flow channels into segments, the one or more intermediate plates configured to provide structural reinforcement to the flow channels or the heat exchanger.
Higgins discloses one or more intermediate plates (4) positioned between the top and bottom headers (1 and 2), the one or more intermediate plates dividing the flow channels into segments (the fins 4 divided the tubes 3 into multiple segments in air side), the one or more intermediate plates configured to provide structural reinforcement to the flow channels or the heat exchanger (the fins is structured as spacers between each tubes for stiffness and strength).
When Higgins is applied in Weaver as modified, the fins 4 in the heat exchanger is positioned between the top and bottom rings 116 and 118 of Weaver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided one or more intermediate plates positioned between the top and bottom rings, the one or more intermediate plates dividing the flow channels into segments, the one or more intermediate plates configured to provide structural reinforcement to the flow channels or the heat exchanger in Weaver and Attlesey as taught by Higgins in order to prevent bending of the tube (page 1, lines 23-41 of Higgins).
Regarding claim 6, Weaver as modified further discloses the heat exchanger comprises first and second portions (the heat exchanger assembly 3 of Attlesey has two sections with connection 46); and the heat rejection interfaces comprise surfaces of the first (surfaces of tubes of one heat exchangers 3) and second portions (surfaces of tubes of another heat exchangers 3).
Weaver as modified fails to disclose each surface having raised projections, the projections of the surfaces extending around all or substantially all of the heat exchanger.
Higgins further discloses each surface having raised projections (fins 4 projected on the surface of tubes 3), the projections of the surfaces extending around all or substantially all of the heat exchanger (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each surface having raised projections, the projections of the surfaces extending around all or substantially all of the heat exchanger in Weaver and Attlesey as taught by Higgins in order to prevent bending of the tube (page 1, lines 23-41 of Higgins).
Regarding claim 7, Weaver as modified further discloses wherein the heat exchanger further comprises:
first (pipe of inlet 44 of Attlesey) and second hoses (pipe of outlet 48 of Attlesey) coupled to opposite sides of the first and second portions of the heat exchanger, the first and second hoses configured to provide the fluid from the first portion of the heat exchanger to the second portion of the heat exchanger (the pipes define a fluid circuit to allow a fluid flow among the two heat exchangers 3); and

Regarding claim 8, Weaver as modified further discloses wherein the surfaces of the first and second portions are shorter in front and in back of the heat exchanger (diameter of the tubes, in radial direction of the curved heat exchangers 3) and taller on sides of the heat exchanger (length of the tubes) such that more projections are located on the sides of the heat exchanger than on the front and back of the heat exchanger (the length of the tubes are longer than their diameter as shown in Attlesey for greater surface area).
Regarding claim 9, Weaver as modified further discloses wherein the sides of the heat exchanger are configured to be coupled to the gimbal (the heat exchangers 3 of Attlesey are coupled to the computer housing in Attlesey. Current modification of Weaver in view of Attlesey has the heat exchangers 3 replaced cooling fins 194 of Weaver in the air channel in Fig. 7, and therefore the heat exchangers 3 are coupled to the housing of the gimbal 20 of Weaver).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US PGPub No. 2011/0205703) in view of Lavoie (US PGPub No. 2013/0000881), Attlesey (US Patent No. 7,403,392) and Voigt (US Patent No. 7,699,691).
Regarding claim 10, Weaver (Figs. 3 and 4) discloses a system comprising:

a heat exchanger (force air assembly 72) mounted on the azimuth yoke or the elevation covers of the gimbal (the force air assembly 72 is mounted on the top of the azimuth gimbal 84 though the rotating member that defines axis 30).
Weaver fails to disclose:
a heat exchanger encircling the multi-axis gimbal;
the heat exchanger comprising: an inlet configured to receive, from the gimbal, a fluid containing heat generated by the equipment package;
multiple heat rejection interfaces configured to reject the heat from the fluid into surrounding air in order to cool the fluid; and
an outlet configured to provide, into the gimbal, the cooled fluid from the heat exchanger;
wherein the heat rejection interfaces of the heat exchanger extend around the heat exchanger and are configured to reject the heat from the fluid regardless of a direction in which the gimbal is pointing the equipment package.
Lavoie discloses a heat exchanger (110) encircling the multi-axis gimbal (105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat exchanger encircling a multi-
Attlesey, directed to a liquid cooling for electronics in a sealed case 1, (Figs. 3A-3B) discloses a heat exchanger (3) comprising: an inlet (44) configured to receive a fluid containing heat generated by an equipment package (dielectric liquid that receives heat from submerged computer components, col. 4, lines 8-15);
multiple heat rejection interfaces (surfaces of the tubes of heat exchangers 3) configured to reject the heat from the fluid into surrounding air in order to cool the fluid (the heated liquid is pumped from the case 1 to the outside heat exchangers 3 to cool by ambient air);
an outlet (48) configured to provide the cooled fluid from the heat exchanger; and
wherein the heat rejection interfaces of the heat exchanger extend around the heat exchanger (the tubes positioned around all of the heat exchangers 3) are configured to reject the heat from the fluid (the heat is transferred to the ambient air by the tubes in the heat exchangers 3).
Attlesey also discloses a fan to perform active air cooling of the radiator surface (col. 6, lines 35-36).
Voigt teaches that the rotating payload 242 in an enclosed gimbal includes electronic and optical equipment, and these components generates significant heat (col. 3, lines 40-47). Weaver further discloses the payload 80 may include optical sensors and/or light source such as laser (paragraph 0070). Therefore one of ordinary skill in the art is understood that the rotating payload 80 in Weaver also generates heat and requires cooling, and is motivated to provide a liquid cooling system of Attlesey with 
Baerd discloses a heat exchanger (22) having an inlet (18B) from the enclosure (12); and an outlet (18C), into the enclosure (12), and the fluid circuit of Beard allows the power module 14 within enclosure to be cooled by the heat exchanger 22.
Therefore, the force air assembly 34 in Weaver may be modified to include the liquid heat exchanger and liquid cooling circuit as taught by Attlesey. Specifically, the air cooling fins 194 of Weaver may be replaced with liquid heat exchangers 3, and piping that allow a liquid which circulates between the internal chamber 24 and heat exchangers 3 to dissipate the heat generated from the electronics 26. Further piping to deliver liquid to cool the heat generating electronics in rotating payload 80 may also be provided. The shape of the heat exchanger 3 may also be modified into a curved shape (with tubes are straight and circumferentially aligned and the headers are curved) in order to fit and to be cooled by the fan 40 in the air passage in the assembly 34 of Weaver. As a result, the modification has the surfaces of the heat exchanger 3 that are configured to reject the heat from the fluid regardless of a direction in which the gimbal is pointing the equipment package. According to the teaching of Baerd, the liquid inlet and outlet may also be provided from and into the gimbal to cool the electronics 26 and payload 80 within the enclosure of the gimbal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the heat exchanger comprising: an inlet configured to receive a fluid containing heat generated by the equipment package; multiple heat rejection interfaces configured to reject the heat from the fluid into 
Regarding claim 11, please see the rejection of claim 2 above.
Regarding claim 12, please see the rejection of claim 3 above.
Regarding claim 13, Weaver as modified further discloses wherein each stiffener is configured to be coupled to the azimuth yoke of the gimbal (walls 148 and 120 are all coupled to the azimuth gimbal 84 in the assembly of turret unit 70).

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US PGPub No. 2011/0205703) in view of Lavoie (US PGPub No. 2013/0000881), Attlesey (US Patent No. 7,403,392) and Voigt (US Patent No. 7,699,691) as applied to claim 10 above, and further in view of Higgins (US Patent No. 1,937,343).
Regarding claim 14, please see the rejection of claim 4 above.
Regarding claims 15-17, please see the rejection of claims 6-8 above.
Regarding claim 18, Weaver as modified further discloses wherein the sides of the heat exchanger are configured to be coupled to the elevation covers of the gimbal .
Response to Arguments
Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive.
In response to applicant’s argument that Attlesey does not describe a gimbal, 
In response to applicant's argument that Attlesey does not describe a gimbal, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically, Both Weaver and Attlesey discloses techniques to cool the heat generating components within an enclosure. A new reference Baerd is also provided to clearly disclose a coolant path which supplies cooling fluid to a heat generating component within an enclosure. Therefore, although Attlesey and Baerd are not directed to a gimbal, they are particular to the problem of Weaver which is to dissipate heat from the inside components in the gimbal enclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763